Citation Nr: 1115378	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in written statements, asserts that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected psychiatric disabilities and that a TDIU is warranted.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran's sole service-connected disability is a psychiatric disorder diagnosed as obsessive-compulsive disorder, dysthymic disorder, and a schizotypical personality disorder, rated as 70 percent disabling.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The record shows that the Veteran completed college, obtained a Master's Degree in Urban and Regional Planning, and received training in computers.  His post-service occupational history primarily consists of work as a computer programmer, a computer software specialist, or a computer analyst, for various employers.  The Veteran reports, and the record supports, that he last held gainful employment in June 1999.  In August 2002, the Social Security Administration (SSA) awarded the Veteran disability benefits based on his psychiatric disabilities, finding him totally disabled as of June 1999.

VA medical records show that the Veteran has been receiving mental health treatment since at least as early as July 1993.  The Veteran's early diagnoses included major depression, dysthymic disorder, obsessive-compulsive disorder, possible manic depressive illness, and schizo-affective disorder.  He has attended individual therapy and been on medications, including anti-depressants and anti-psychotics, since that time.  His psychiatric symptoms include chronic obsessive thoughts, compulsive behaviors (such as hoarding), depression, anxiety, anger problems, and chronic conflict with people, described as adversarial and passive-aggressive.  VA medical records document an extensive history of turbulent relationships with family members, co-workers, supervisors, and homeowners associations.  Also documented are chronic behaviors such as compulsive shopping at Goodwill, hoarding and collecting unnecessary items, compulsive exercising, and obsessions relating to the internet and computer games, where the Veteran spends eight to ten hours on the computer.  The Veteran also has a history of irregular sleep patterns.  Despite ongoing medications and therapy, the Veteran's symptoms persist.

VA mental health treatment records also document a history of chronic difficulty maintaining employment and adapting to stressful circumstances as a result of his psychiatric disabilities.  Upon initial treatment in July 1993, it was noted that the Veteran had an unstable job history and interpersonal difficulty.  The Veteran had been fired from a number of jobs and several employers had called the police to deal with him.  VA medical records between 1993 and 1999 show that, despite ongoing vocational rehabilitation efforts, the Veteran repeatedly obtained and lost employment due to conflicts with co-workers and supervisors.  They also document that, during the times the Veteran was employed, he experienced considerable amounts of stress and conflict at work and demonstrated an inability to cope.  For example, in April 1999, the Veteran was medically advised to stay home for one day to let his psychiatric medications take effect.  In May 1999, he was too depressed and upset to go to work because he could not tolerate a co-worker with whom he was required to work and he had a terrible argument with his supervisor.  In June 1999, he was fired.  At that time, it was noted that he was particularly vulnerable to stress related to relationships with people, and that his firing was possibly related to work relationships influenced by his obsessive-compulsive symptoms.

Thereafter, VA medical records show that the Veteran attempted vocational rehabilitation again and, despite significant efforts, the Veteran was unable to obtain further employment.  In March 2000 it was noted that, although he was knowledgeable in the area of computers, he had not found an environment which would tolerate his lack of social skills and relationships.  In May 2000, a psychologist noted that the Veteran may be operating at a borderline psychotic level much of the time and had demonstrated a chronic lack of emotional resilience in response to work-related stress.  He appeared to decompensate in response to stress and had difficulty pulling himself back together.  The psychologist determined that, based on the Veteran's chronic history of emotional illness, in which relationship problems predominated, it was likely that the Veteran would continue to have problems navigating through the relationships with interviewers needed to secure a competitive job.  Moreover, he would likely have difficulty working cooperatively with others for any length of time.  It was suggested that the Veteran may be able to work in an environment in which he had minimal contact with others, such as computer-based subcontracting at home.  However, in January 2001, the Veteran's treating psychologist indicated that the Veteran's chronic obsessive-compulsive disorder and schizotypical features had worsened to the point that, for all practical purposes, the Veteran was probably unemployable.  He had not worked in over two years despite filing hundreds of job applications and even obtaining some interviews.  It was noted that the Veteran even had conflicts with vocational rehabilitation personnel and had been terminated by them.

VA medical records from 2001 to the present show that the Veteran continued to receive treatment for his psychiatric symptoms, to include compulsive hoarding, internet gaming obsessions, and interpersonal conflicts.  There is no evidence in the VA medical records that the Veteran has been gainfully employed since June 1999.

During a December 2004 psychiatric examination, it was noted that the Veteran's medications were helping him to maintain a fairly stable mood and functioning.  However, he reported spending 10 hours playing a computer game and indicated that his home was so packed with items that he often had to step over piles in order to move.  He had removed 400 garbage bags full of things since he had been in therapy.  He reportedly had 14 bicycles, five of which he kept in the house.  He did not socialize and thought of his collection of items as a way to keep people away.  He did converse with people online in chat rooms.  He had filed for bankruptcy three times and had continuing conflicts with others and difficulty dealing with ordinary stressors of life.  The examiner noted the Veteran's symptoms to include some mood disturbance with anxiety and agitation, and some thought process disturbance typical of psychosis.  The examiner diagnosed obsessive-compulsive disorder, dysthymic disorder, and schizotypical personality disorder.
Based on the foregoing, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected psychiatric disabilities.  Taking into account the Veteran's long history of interpersonal difficulty and inability to cope with stress affecting his ability to maintain employment, his inability to obtain employment since June 1999, his unsuccessful attempts at vocational rehabilitation, the determination by the SSA that the Veteran is disabled due to his psychiatric disabilities, and taking into account that the Veteran has obsessive-compulsive behaviors, such as hoarding, that essentially preclude the possibility of work from home, the Board is unable to determine any substantially gainful occupation that the Veteran would be able to follow in light of his service-connected psychiatric disabilities and related symptoms, which are productive of severe impairment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Board recognizes that the Veteran has been afforded two VA examinations in connection with his claim for a TDIU, and that the September 2006 VA examiner's opinion indicates that it is less likely as not that the Veteran is unemployable due to his psychiatric disabilities because there was no evidence that the Veteran is unable to work in occupations that required limited interpersonal contact.  The Board finds that opinion to be inadequately supported by rationale or by the evidence of record.  Specifically, the evidence shows that the Veteran's training and work history involves computers and that he has been unable to maintain employment in that field, even on a volunteer basis.  The evidence also shows that he has unsuccessfully participated in vocational rehabilitation on two occasions, supporting that training in another occupational field is not a viable option.  As such, the Board finds that the September 2006 examiner's conclusion is simply not supported by the evidence of record.  Therefore, the Board that opinion little probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  With regard to the November 2007 examination, although the examiner opined that the Veteran was not totally and socially impaired due to his service-connected disabilities, the examiner offered no opinion regarding employability, nor did the examiner recommend any type of employment that the Veteran would be able to perform.  Therefore, the Board finds that the November 2007 examination is not probative of the issue of entitlement to a TDIU.

In sum, the Board finds that the VA medical records and SSA records documenting chronic psychiatric symptoms and difficulty maintaining employment related to the same since July 1993, to be more probative and persuasive than the September 2006 VA examiner's opinion.  Accordingly, in light of the Veteran's apparent unemployability based upon his service-connected disability, the Board finds that a TDIU rating is warranted in this case.  

As the preponderance of the evidence is at least in equipoise with respect to the Veteran's claim, entitlement to TDIU is granted. All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


